Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 4-5, 14, 22, 25-26, 35 drawn to  a cell which comprises a CAR and a constitutively active STAT (signal Transduction Activator or Transcription molecule) and a method of making said cell.
Group II, claim 3, drawn to the cell of Group I wherein the STAT molecule has a gain of function mutation.
Group III, claims 1, 8-9, 11, 35 drawn to a cell which comprises a CAR and an inducible STAT and a method of making said cell.
Group IV, claims 12, 23-24, 26 drawn to the cell of Group I, wherein the cell further comprises a membrane tethering domain and a first binding domain (BD) and wherein the constitutively active STAT molecule comprises a BD domain which binds first BD.
Group V, claims 19-20, 22, 25, 26, 34, 36, drawn to a DNA sequence encoding a CAR, as well as  a constitutively active JAK molecule, a vector and a cell comprising said product and a method of making said cell.
Group VI, claims 19-20, 25, 36 drawn to a DNA sequence encoding a CAR, and an inducible JAK and vector and cell comprising said product and a method of making said cell.
Group VII, claim 28, drawn to a method of treating a disease comprising administering Group I cells to a subject.
Group VIII, claim 28, drawn to a method of treating a disease comprising administering Group III cells to a subject.
The groups of inventions listed as I-VIII above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: All said inventions share a corresponding technical feature of a DNA sequence encoding a CAR and a constitutively active STAT (signal Transduction Activator or Transcription molecule) and a method of making said cell. However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ding et al., “Ding” (Oncoimmunology, 5(6):e1171446, 2016, pages 1-13), cited in the IDS.
Therefore, the unity of invention is lacking and the claims are restricted as shown above and below.
Applicant is advised to elect a single invention from Groups I-VIII in reply to this office action.

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM MONSHIPOURI/           Primary Examiner, Art Unit 1656